Case 1:20-cv-00104-CFC Document 26 Filed 05/11/20 Page 1 of 16 PageID #: 1495




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF DELAWARE

ALLERGAN USA, INC. and                   )
ALLERGAN INDUSTRIE SAS,                  )
                                         )
                 Plaintiffs,             ) C.A. No. 19-126-CFC
                                         )
     v.                                  )
                                         )
                                         )
PROLLENIUM US INC. and                   )
PROLLENIUM MEDICAL                       )
TECHNOLOGIES INC.,                       )
                                         )
            Defendants.                  )
ALLERGAN USA, INC. and                   )
ALLERGAN INDUSTRIE SAS,                  )
                                         )
                 Plaintiffs,             )
                                         )
     v.                                  ) C.A. No. 20-104-CFC
                                         )
                                         )
PROLLENIUM US INC. and                   )
PROLLENIUM MEDICAL                       )
TECHNOLOGIES INC.,                       )
                                         )
                 Defendants.             )


          DEFENDANTS’ REPLY BRIEF IN SUPPORT OF THEIR
          MOTION TO STAY PENDING INTER PARTES REVIEW
Case 1:20-cv-00104-CFC Document 26 Filed 05/11/20 Page 2 of 16 PageID #: 1496




                                         ASHBY & GEDDES
                                         John G. Day (#2403)
                                         Andrew C. Mayo (#5207)
                                         500 Delaware Avenue, 8th Floor
                                         P.O. Box 1150
Of Counsel:                              Wilmington, DE 19899
                                         (302) 654-1888
John W. Harbin                           jday@ashbygeddes.com
Gregory J. Carlin                        amayo@ashbygeddes.com
Warren Thomas
Robert J. Leonard                   Attorneys for Defendants
MEUNIER CARLIN & CURFMAN LLC
999 Peachtree Street NE, Suite 1300
Atlanta, GA 30309
(404) 645-7700

Dated: May 11, 2020
Case 1:20-cv-00104-CFC Document 26 Filed 05/11/20 Page 3 of 16 PageID #: 1497




                                     TABLE OF CONTENTS

 I.    INTRODUCTION ...........................................................................................1
 II.   ARGUMENT ...................................................................................................2




 III. CONCLUSION..............................................................................................11




                                                       -i-
Case 1:20-cv-00104-CFC Document 26 Filed 05/11/20 Page 4 of 16 PageID #: 1498




                                   TABLE OF AUTHORITIES

CASES                                                                                                 Page(s)

Air Vent, Inc. v. Owens Corning Corp.,
      No. 2:10-cv-01699-TFM, 2012 WL 1607145 (W.D. Pa. May 8, 2012) ...... 9

454 Life Scis. Corp. v. Ion Torrent Sys., Inc.,
      No. 1:15-cv-595-LPS, 2016 WL 6594083 (D. Del. Nov. 7, 2016) ........ 9, 10

Belden Techs. Inc. v. Superior Essex Commc’ns LP,
      No. 1:08-cv-00063-SLR, 2010 WL 3522327 (D. Del. Sept. 2, 2010) ......... 6

British Telecomms. PLC v. IAC/InterActiveCorp, No. 1:18-cv-366-WCB,
       2019 WL 4740156 (D. Del. Sept. 27, 2019) ....................................... 3, 4, 9

Halo Elecs., Inc. v. Pulse Elecs., Inc.,
      136 S. Ct. 1923 (2016)................................................................................ 10

IOENGINE, LLC v. PayPal Holdings, Inc.,
    No. 1:18-cv-452-WCB, 2019 WL 3943058 (D. Del. Aug. 21, 2019)...... 2, 6

Neste Oil OYJ v. Dynamic Fuels, LLC,
      No. 1:12-cv-00662-GMS, 2013 WL 424754 (D. Del. Jan. 31, 2013)....... 8-9

Plastic Omnium Advance Innovation & Research v. Donghee Am.,
       No. 1:16-cv-187-LPS, D.I. 278 (D. Del. Mar. 9, 2018) ........................... 3, 8

Uniloc 2017 LLC v. Vudu, Inc.,
      No. 1:19-cv-00183-CFC, D.I. 72 (D. Del. Mar. 26, 2020) .......................... 3

VirtualAgility Inc. v. Salesforce.com, Inc.,
      759 F.3d 1307 (Fed. Cir. 2014) .................................................................... 9




                                                      -ii-
Case 1:20-cv-00104-CFC Document 26 Filed 05/11/20 Page 5 of 16 PageID #: 1499




I.    INTRODUCTION

      Allergan cannot sidestep the fact that all relevant factors favor a stay. The

PTAB has instituted review of all six originally Asserted Patents in the first case.

Just three days ago, Allergan narrowed the set of asserted claims so that every

asserted claim from the first case is under review by the PTAB. At the same time,

Allergan provided its infringement contentions identifying the asserted claims in

the second case. Allergan concedes these newly asserted claims are similar to the

claims already under review and does not dispute that the PTAB is likely to

institute trial on Prollenium’s forthcoming IPR petitions. Thus, a stay pending

resolution of the IPRs will substantially simplify the issues for this Court.

      There is no undue prejudice warranting a denial of Prollenium’s motion.

First, the timing of Prollenium’s seven petitions against six patents was reasonable,

not dilatory, in view of the scope of Allergan’s original infringement assertions,

which Allergan meaningfully narrowed only three days ago. Second, Allergan

provides no evidence to support its speculative arguments about the “significant

damages” it contends it may suffer if the stay is granted. Rather, the unchallenged

evidence cited by Prollenium in its opening brief shows that money damages

would be adequate to address whatever harm might result from the stay in the

event Allergan were to prevail in this litigation. Finally, a stay will not “squander




                                          -1-
Case 1:20-cv-00104-CFC Document 26 Filed 05/11/20 Page 6 of 16 PageID #: 1500




the parties’ investments to date” as Allergan suggests, D.I. 94 (“Allergan Br.”), 1,1

rather it will save the parties from significant costs and resources in continuing to

litigate invalid claims.

II.      ARGUMENT

               A stay will substantially simplify the issues for trial

         Unable to credibly argue that the PTAB’s review of all six patents, and all

asserted claims, from the first case (and likely institution of trial as to all eight

patents) will not substantially simplify the issues, Allergan instead argues that the

IPRs will not resolve “all aspects” of these cases. Allergan Br. 17-18 (pointing to

issues such as infringement and damages). By design, IPRs never resolve these

issues, yet Courts grant stays because of the substantial simplification by the PTAB

addressing validity. See, e.g., IOENGINE, LLC v. PayPal Holdings, Inc., No. 1:18-

cv-452-WCB, 2019-WL-3943058, at *10 (D. Del. Aug. 21, 2019) (finding “no

force” to the same argument).

         Allergan also argues that the failure to challenge every claim via IPR is

“often fatal to a stay request.” Allergan Br. 17 (emphasis added). But in the single

case cited for that proposition, the court appeared to deny the stay primarily due to

timing considerations—the claims had been construed, dispositive and Daubert

motions were complete, expert discovery was complete, and the trial would occur


1
    All Docket Index citations are to the first case, No. 19-129.


                                            -2-
Case 1:20-cv-00104-CFC Document 26 Filed 05/11/20 Page 7 of 16 PageID #: 1501




8 months before the final written decisions—not because the IPRs wouldn’t

resolve every claim. Plastic Omnium Advanced Innovation and Research v.

Donghee America, Inc., No. 1:16-cv-187-LPS, D.I. 278 (D. Del. Mar. 9, 2018)

(Ex. H, attached). The truth is that “courts have frequently issued stays” where IPR

is “instituted on fewer than all the claims” because “the policies favoring

simplification and the reduction of litigation burdens on the parties and the court

are still applicable, particularly when the claims that are before the PTAB in an

IPR are similar to those that are not.” British Telecomms. PLC v.

IAC/InterActiveCorp, No. 1:18-cv-366-WCB, 2019 WL 4740156, at *7 (D. Del.

Sept. 27, 2019) (Bryson, J. sitting by designation); see also Uniloc 2017 LLC v.

Vudu, Inc., No. 1:19-cv-00183-CFC, D.I. 72 (D. Del. Mar. 26, 2020) (granting

staying when 75% of asserted claims were in IPR).

      Here, the PTAB instituted trial on 91% of the original asserted claims in the

first case. Now that Allergan has finally, on May 8, 2020, reduced its asserted

claims, all asserted claims the first case are under review, and it is likely that trial

will be instituted on the two similar patents in the second case. Allergan cannot

dispute that the resolution of the IPRs will simplify the issues for trial. It is because

of this potential for simplifying the issues for trial that courts consider this to be the

“most important factor on whether to grant a stay” and have adopted a “liberal




                                           -3-
Case 1:20-cv-00104-CFC Document 26 Filed 05/11/20 Page 8 of 16 PageID #: 1502




policy” favoring stays pending instituted IPRs. British Telecomms., 2019 WL

4740156, at *3.

      Allergan’s filing of a second case almost three months after Prollenium filed

its last petition in the first case, does not change the fact that the already-instituted

petitions will significantly simplify the issues for trial. While petitions have not yet

been finalized and filed on the ’202 and ’896 patents asserted in the second case,

Allergan concedes the patents are “similar” to, and “from the same family” as, the

patents under review at the PTAB. Allergan Br. 3. Allergan also does not contest

that “institution is highly likely” for the two newly asserted patents. Compare

Prollenium Br. (D.I. 83) 1, 9-10, with Allergan Br. 11 & n.1 (arguing about

when—not if—the PTAB’s institution and final decisions would issue). The

similarity of the newly asserted patents therefore supports the fact that the issues

will be substantially simplified by staying pending the IPRs. Cf. British

Telecomms., 2019 WL 4740156, at *7 (citing multiple cases where stays were

instituted when there was “significant overlap,” “nearly identical disclosures,”

“closely related,” or “sufficient correlation among all the patents”).

             Allergan will not be unduly prejudiced or disadvantaged by the
             proposed stay

      Allergan’s opposition relies heavily on the alleged harm that would result to

Allergan from a stay, but its arguments are unsubstantiated. Notwithstanding

Allergan’s speculation, the factors the Court considers when evaluating undue

                                           -4-
Case 1:20-cv-00104-CFC Document 26 Filed 05/11/20 Page 9 of 16 PageID #: 1503




prejudice or tactical advantage weigh in favor of a stay or, at minimum, do not

outweigh the other two factors.

                   Prollenium did not delay

      Allergan made a strategic decision to assert all 125 claims across 6 patents in

its August 2019 initial infringement contentions against a single accused product.

Despite its carpet-bombing tactic, Allergan now complains that Prollenium took

too long to file seven comprehensive IPR petitions. See Allergan Br. 8-10. Having

forced Prollenium to file petitions that constitute almost 500 pages of substantive

briefing, which generated over 300 pages of PTAB preliminary decisions, Allergan

cannot fairly complain about the time it took to file them. This was no simple task.

      Allergan’s contention that Prollenium “should have filed its IPRs” in

January 2019, before or within days of the initial complaint, is absurd. Before the

initial complaint, Prollenium could not know which of Allergan’s thicket of patents

it would assert. Allergan continued to change the scope of the proceeding by

asserting four more patents in February 2019 and two more patents almost a year

later. Prollenium reasonably responded once the scope of the litigation was set by

Allergan’s complaint and its August 2019 infringement contentions.

      Prollenium’s filing of its petitions within a few months of the initial

Scheduling Order (D.I. 17), and even sooner after Allergan chose to assert all 125




                                         -5-
Case 1:20-cv-00104-CFC Document 26 Filed 05/11/20 Page 10 of 16 PageID #: 1504




claims, does not “suggest dilatory intent” as Allergan argues;2 it is entirely

reasonable. See Prollenium Br. 15-16.3 There was no delay by Prollenium in filing

its IPR petitions—certainly no dilatory intent—and Allergan has failed to

demonstrate otherwise.4

                    The timing of the petitions and institution is early relative to
                    the operative case schedule

      While Allergan unjustifiably complains about the delay in Prollenium’s IPR

filings, it ignores that these cases are still in the early stages. Since Prollenium’s

opening brief, the parties agreed on a schedule for both cases (if the cases are not

stayed) where the Markman hearing and close of fact discovery are still months

away. Proposed Scheduling Order, D.I. 93, 23-24. Expert discovery will not be

completed until next year. Id. No fact depositions have been noticed, let alone

taken. Thus, the most significant and burdensome pretrial discovery has not yet

occurred and will not for some time. See IOENGINE, 2019 WL 3943058, at *5.



2
  Allergan’s reliance on Belden Techs. Inc. v. Superior Essex Commc’ns LP, has no
application here. In Belden, the court denied a stay where (1) requests for
reexamination were made 17-20 months after complaint was filed, and (2) the
motion to stay was filed just 11 days prior to the start of trial. No. 1:08-cv-00063-
SLR, 2010 WL 3522327, at *2 (D. Del. Sept. 2, 2010).
3
  Allergan does not contest that the second sub-factor, the timing of request for
stay, favors Prollenium.
4
 Even in the second case, Allergan did not serve its infringement contentions until
May 8, 2020. So the lack of IPR petitions on those two patents also does not show
any dilatory intent.


                                           -6-
Case 1:20-cv-00104-CFC Document 26 Filed 05/11/20 Page 11 of 16 PageID #: 1505




Contrary to Allergan’s assertions, this case is far from “significantly developed” as

the most substantial pretrial discovery remains. Allergan Br. 5. It is thus in the

parties’ and the Court’s interest to avoid these costly, burdensome stages of the

case until the issues are simplified by the IPRs. The stage of these cases strongly

favors a stay.

                    Allergan offers no evidence of supposed “outsized”
                    competitive harms

      Allergan’s brief relies heavily on its argument that, because Prollenium is a

competitor, Allergan will be unduly prejudiced if a stay is granted because of loss

of market share and price erosion. Allergan Br. 12-14. Noticeably absent from

Allergan’s opposition is any evidence to support its assertions of economic harm.

Instead, Allergan presents only attorney argument. As shown in Prollenium’s

opening brief, Allergan’s net revenues actually increased in the year following

Prollenium’s launch. Prollenium Br. 19 (citing Ex. B). Allergan neither disputes

nor tries to explain this fact, and it fails to present any evidence of a change since

the new year based on Prollenium’s continued presence in the market.

      Allergan speculates that it and its multiple licensees “may need to adjust”

prices to “preserve market share,” that royalties will be depressed, and that




                                          -7-
Case 1:20-cv-00104-CFC Document 26 Filed 05/11/20 Page 12 of 16 PageID #: 1506




Prollenium will “permanently reshape” the market. Allergan Br. 4, 13.5 Such

evidence is uniquely in Allergan’s possession. If Allergan had any evidence these

harms were occurring, Allergan surely would have presented it. It did not. Allergan

has failed to demonstrate any undue prejudice.

      Prollenium admits that it competes with Allergan, albeit on a dramatically

different scale. Mere competition is not enough to prevent a stay, however.

Prollenium Br. 18-19. Allergan makes the conclusory statement that in “cases like

this, where a stay can reshape a market and convey an undeserved competitive

advantage, stays are disfavored.” Allergan Br. 13-14 (emphasis added). Aside from

the lack of evidence that a stay will “reshape” the market here, Allergan’s cited

case provides no support for its proposition. Rather, the Court in Plastic Omnium

noted—only in a parenthetical—that the case “involves competitors” after

explaining several other reasons for denying the stay, largely focusing on the

timing of the case (e.g., dispositive motions had been briefed and trial was three

months away). Plastic Omnium, D.I. 278 (Ex. H). The question is not whether

there is “some amount of potential prejudice at play,” see Allergan Br. 14 (citing

FMC Corp.), but whether any potential prejudice is undue. Neste Oil OYJ v.



5
 Allergan likewise worries that Prollenium might not “afford” damages owed and
complains that Prollenium “made no offer of a bond” or deposited its profits in
escrow. Allergan Br. 16. Allergan cites no case, nor is Prollenium aware of one,
where any court or party has required these actions as part of a stay pending IPR.


                                         -8-
Case 1:20-cv-00104-CFC Document 26 Filed 05/11/20 Page 13 of 16 PageID #: 1507




Dynamic Fuels, LLC, No. 1:12-cv-00662-GMS, 2013 WL 424754, at *2 (D. Del.

Jan. 31, 2013).

      Here, it is undisputed that the market includes multiple products and

multiple royalty-paying licensees. These facts indicate money damages are

adequate to compensate any harm due to a stay, which “undermines [Allergan’s]

assertion of undue prejudice because of loss of market share.” Id. at *3 (quoting

Air Vent, Inc. v. Owens Corning Corp., No. 2:10-cv-01699-TFM, 2012 WL

1607145, at *3 (W.D. Pa. May 8, 2012)); VirtualAgility Inc. v. Salesforce.com,

Inc., 759 F.3d 1307, 1318 (Fed. Cir. 2014) (“A stay will not diminish the monetary

damages … it only delays realization of those damages …”);6 454 Life Scis. Corp.

v. Ion Torrent Sys., Inc., No. 1:15-cv-595-LPS, 2016 WL 6594083, at *5 (D. Del.

Nov. 7, 2016) (finding the “harm is not of overwhelming significance” where

money damages available); see also Prollenium Br. 19-21.




6
  Allergan argued that VirtualAgility is “very different” from this case because the
“very special circumstances” of the Covered Business Method (CBM) review at
issue in that case. Allergan Br. 15 n.2. But the stay of the patent infringement
actions between competitors and the type of harms that might flow from it are the
same regardless of the type of “review” at the PTO. Cf. British Telecomms., 2019
WL 4740156, at *3 (explaining similar benefits of IPR and CBM reviews).
Moreover, while Allergan cites (without explaining) the different “de novo” review
standard for CBM stays, the Federal Circuit held the district court abused its
discretion in denying the stay, regardless of standard of review. VirtualAgility, 759
F.3d at 1320.


                                         -9-
Case 1:20-cv-00104-CFC Document 26 Filed 05/11/20 Page 14 of 16 PageID #: 1508




      In any event, the relationship between the parties is only one sub-factor in

the undue prejudice analysis. Allergan’s speculation about potential harm does not

outweigh the remaining factors. See, e.g., 454 Life, 2016 WL 6594083, at *5 (no

undue prejudice even though direct competition did not favor movant).

                    Prollenium is not a willful infringer

      Allergan also tries to cast Prollenium as a willful infringer to contend that

the prejudice of a stay is somehow more severe. See Allergan Br. 4, 6. A willful

infringer is one “who intentionally infringes another’s patents—with no doubts

about its validity or any notion of a defense—for no other purpose other than to

steal the patentee’s business.” Halo Elecs., Inc. v. Pulse Elecs., Inc., 136 S. Ct.

1923, 1932 (2016). The only support Allergan offers for such conclusory

allegations are Prollenium’s good faith actions in reaching out to inform Allergan

that it intended to introduce its own dermal filler with lidocaine and to attempt to

negotiate an amicable resolution and avoid costly litigation.

      Allergan ignores the fact that one cannot infringe an invalid patent.

Prollenium told Allergan it believed the patents are invalid. That belief has been

supported by the PTAB’s findings that Prollenium has “a reasonable likelihood” in

showing invalidity. E.g., D.I. 84-1 (Ex. A), 151. Regarding Prollenium’s

unenforceability defense, Judge Fallon found that the Prollenium’s inequitable

conduct counterclaim—citing Allergan documents—was adequately pled. D.I. 85,



                                         -10-
Case 1:20-cv-00104-CFC Document 26 Filed 05/11/20 Page 15 of 16 PageID #: 1509




13. Judge Fallon found it reasonable to infer that the inventor misrepresented the

state of the prior art in his declaration—a declaration that was the sole reason the

Asserted Patents were allowed—and that he had the specific intent to mislead the

PTO to obtain issuances of the patents. Id. at 10. The fact that Prollenium

attempted to negotiate an amicable resolution to the anticipated dispute—being

transparent throughout about what steps it would take otherwise—is irrelevant.

III.   CONCLUSION

       All the relevant factors support a stay. Prollenium respectfully requests that

the Court stay this litigation until the IPRs are concluded.


                                                ASHBY & GEDDES

                                                /s/ Andrew C. Mayo
                                                ____________________________
                                                John G. Day (#2403)
                                                Andrew C. Mayo (#5207)
 Of Counsel:                                    500 Delaware Avenue, 8th Floor
                                                P.O. Box 1150
 John W. Harbin                                 Wilmington, DE 19899
 Gregory J. Carlin                              (302) 654-1888
 Warren Thomas                                  jday@ashbygeddes.com
 Robert J. Leonard                              amayo@ashbygeddes.com
 MEUNIER CARLIN & CURFMAN LLC
 999 Peachtree Street NE, Suite 1300 Attorneys for Defendants
 Atlanta, GA 30309
 (404) 645-7700

 Dated: May 11, 2020




                                         -11-
Case 1:20-cv-00104-CFC Document 26 Filed 05/11/20 Page 16 of 16 PageID #: 1510




                    CERTIFICATION OF COMPLIANCE

      The undersigned hereby certifies that the foregoing brief contains 2,494

words, excluding the cover page, tables, and signature blocks, and that it complies

with the Court’s type, font, and word limitations.

                                       /s/ Andrew C. Mayo
                                       ____________________________________
                                       Andrew C. Mayo




                                        -12-
